EXHIBIT 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into December 16,
2013 (the “Execution Date”), by and between DS HEALTHCARE GROUP, INC. a Florida
corporation (collectively, the “Company”), and DANIEL KHESIN (“Executive”).




RECITALS




WHEREAS, the Company is presently engaged in developing products for skin care
and personal care needs on a global basis (the “Business”); and




WHEREAS, pursuant to this Agreement the Executive shall remain the Company’s
Chief Executive Officer (“CEO”); and to be elected to serve on the Board of
Directors of the Company.




WHEREAS, the Company desires to employ the Executive and benefit from his
contributions to the Company; and




NOW, THEREFORE, in consideration of the foregoing provisions, the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:




1. EMPLOYMENT.




1.1. EMPLOYMENT AND TERM. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to serve the Company, on the terms and conditions
set forth herein, for a term (“Initial Term”) commencing on December 16, 2013
(the “Effective Date”) and expiring on December 31, 2018 (the “Expiration Date”)
unless sooner terminated as hereinafter set forth. The Initial Term of this
Agreement, and the employment of the Executive hereunder, shall be automatically
renewed for one (1) year periods (each, a “Renewal Term”) thereafter until
terminated in accordance hereunder, unless terminated upon six months written
notice prior to the end of the then existing term in accordance with Section 4.9
hereof. (The Initial Term and any automatic renewals shall be hereinafter
referred to as the “Employment Period”).




1.2. DUTIES OF THE EXECUTIVE. During the Employment Period, the Executive shall
serve as Chief Executive Officer of the Company, overseeing all corporate
strategy, new product development, and investor relations/public relations. In
order to preserve the corporate structure, any other executives and/or employees
of the Company shall report to and be under the direction of the Executive. The
foregoing is a material inducement for the Executive entering into this
Agreement. The Executive shall be required to report solely to, and shall be
subject solely to the supervision and direction of the Company’s Board of
Directors (the “Board”) at duly called meetings thereof. During the Employment
Period, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive agrees to substantially  commit all of his
attention and business time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder as a senior executive
officer involved with the general management of the Company, to use the
Executive's reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (i) serve on corporate, civic or charitable
boards or committees; (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions; or (iii) manage personal investments and
engage in other business activities, so long as such activities do not
significantly interfere with the performance of the Executive's responsibilities
as an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the date hereof, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive's responsibilities to the
Company.








1




--------------------------------------------------------------------------------

2. BASE COMPENSATION AND BONUS.




2.1. BASE SALARY. Commencing on the date hereof, the Executive shall receive a
base salary at the annual rate of not less than US$250,000 from December 16,
2013 through the term of this Agreement, with such Base Salary payable in
installments consistent with the Company's normal payroll schedule, subject to
required applicable withholding for taxes. The Base Salary shall be reviewed, at
least annually, for merit increases and may, by action and in the discretion of
the Board, be increased at any time or from time to time (but never decreased).
At the sole discretion of the Board, Company may adjust Executive's Base Salary
to reflect annual changes in the cost of living. The Base Salary, if so
increased, shall not thereafter be decreased for any reason. In addition to the
foregoing, the Company shall review for an increase to the Base Salary upon the
earlier of 12 months from the Effective Date or the completion of a Transaction
(as defined in Section 3.6(b), below). During the Initial Term , the Base Salary
shall be automatically increased by Twenty Percent (20%) for any Quarter
following one in which the Company is profitable. (For clarity, such increases
do not accumulate or carry over to any subsequent period. As an example, if
quarterly base salary is otherwise $62,500, for any quarter that is profitable
on a net reported after tax income basis, such salary will be increased to
$75,000 for the subsequent quarter. Thereafter, so long as subsequent quarters
remain profitable, the salary will remain at $75,000. Should a subsequent
quarter be unprofitable, the salary will revert back to $62,500.) As part of the
Base Salary, Executive shall receive US$50,000 in Company stock at the closing
price at the end of each year during the Initial Term, and on the last day of
each Renewal Term.




2.2. PERFORMANCE BONUSES. For each year during the Employment Period, the
Executive shall be eligible to receive a performance bonus based on achieving
the annual targets set by the Board after discussion with the executive to
define the objectives for that calendar year. The bonuses will be paid in cash
and/or stock at the discretion of the Board. The initial target bonus, which
will be for the year ending December 31, 2014, will be 75% of the base salary.




3. OTHER BENEFITS.




3.1. EXPENSE REIMBURSEMENT. The Company shall promptly reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of and pursuant to the Business of the Company, including expenses for
travel and entertainment, and cell phone, and related internet connectivity
expenses. The Executive shall account and submit reasonably supporting
documentation to the Company in connection with any expense reimbursement
hereunder in accordance with the Company's policies. In the event the Company
relocates its headquarters or otherwise requires the Executive to relocate
outside of the Miami- Dade, Broward, and Palm Beach County area, the Company
shall pay Executive a mutually acceptable amount sufficient to cover the cost to
executive of such relocation.




3.3. OTHER BENEFITS. During the Employment Period, the Company shall continue in
force all existing comprehensive major medical and hospitalization insurance
coverages, either group or individual for the Executive and his dependents
(collectively, the “Policies”), which Policies the Company shall keep in effect
throughout the term of this Agreement. In addition, the Company shall obtain a
disability policy for the Executive. The Executive and/or the Executive's
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under all welfare benefit plans, practices, policies and
programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to senior executive officers or other peer executives of
the Company. This will be effective from the Execution date on forward. If for
some reason the Executive cannot participate immediately from the Execution
date, the Company shall reimburse the Executive for the monthly health insurance
premiums that the Executive is currently insured with. The Executive shall also
be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs and such other perquisites as applicable
generally to senior executive officers or other peer executives of the Company.
Nothing paid to the Executive under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the Base Salary
payable to the Executive pursuant to this Agreement. In the event the Company
obtains key man insurance covering the Executive, the Company shall be the
beneficiary of such insurance policy.




3.4. WORKING FACILITIES. The Company shall furnish the Executive with such
facilities and services suitable to his position and adequate for the
performance of his duties hereunder.








2




--------------------------------------------------------------------------------

3.5. PAID TIME OFF. The Executive shall be entitled to such number of paid
vacation and leave days in each calendar year as determined by the Board from
time to time for its senior executive officers. Initially, this period will
constitute four weeks.




3.6. EQUITY INCENTIVES.




(a) The Board will grant options to Executive annually based on performance as
described in Section 2.2 of this agreement.




(b) In the event of a Change in Control of the Company (as defined in Section
4.5(b), below), all of the Executive Options shall vest and become fully
exercisable at the discretion of the Board of Directors.




3.7 DIRECTOR AND OFFICER INSURANCE. During the Employment Period, the Executive
shall be included under the Company’s director and officer insurance policy and
under the Company’s general liability policy, which the Company shall maintain
during his employment with the Company, with policy limits and Company
deductibles as reasonably acceptable to the Executive and which shall be an
“occurrence” policy.




4. TERMINATION.




4.1. TERMINATION FOR CAUSE.




(a) The Company may terminate this Agreement for Cause. However, any purported
termination under this provision shall only be deemed valid upon final
determination by a court of competent jurisdiction. Moreover, during the
pendency of any legal action to determine the validity of a purported
termination hereunder, and until such time as a determination is rendered by
final Court Order (the “Termination Date”), the Executive’s employment hereunder
shall continue unaffected, and Executive shall continue to receive all of his
Base Salary Bonuses, Other Benefits and Incentives hereunder. For purposes of
this Agreement, the term “Cause” shall mean:




(i) A material willful breach committed in bad faith by the Executive of the
Executive 's obligations hereunder (other than as a result of incapacity due to
physical or mental illness) which is not remedied in a reasonable period of time
after receipt of written notice from the Company specifying such breach; OR




(ii) The conviction of the Executive of a felony based upon a violent crime or a
sexual crime involving baseness, vileness or depravity; OR




(iii) Material sanctions against the Executive, imposed or consented to, in his
capacity as an employee of the Company by regulatory agencies governing the
Company (specifically, the SEC or NASDAQ) because of wrongful acts or conduct of
the Executive which have a material adverse effect upon the Company, its
business, or ability to raise funds; OR




(iv) Substance abuse by the Executive in a manner which materially affects the
performance of the Executive's duties under Section 1.2 hereof.




(b) Upon any termination of this Agreement pursuant to this Section 4.1, the
Executive shall be entitled to the compensation specified in Section 5.1 hereof.




4.2. DISABILITY. The Company may terminate this Agreement upon the Disability
(as defined below) of the Executive, on or after January 1, 2014, in strict
accordance with the following procedure: Upon a good faith determination by not
less than a majority of the Board of the entire membership of the Board
(excluding the Executive) that the Executive has suffered a Disability, the
Company shall give the Executive written notice of its intention to terminate
this Agreement due to such Disability. In such event, the Executive's employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the thirty (30) days after such receipt, the Executive shall not have returned
to full-time performance of the Executive's duties. For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive's duties with the Company whether or not consecutive as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive's legal representative (such agreement





3




--------------------------------------------------------------------------------

as to acceptability not to be withheld unreasonably). The Termination Date for a
termination of this Agreement pursuant to this Section 4.2 shall be the date
specified by the Board in the resolution finding that the Executive has suffered
a Disability, which date may not be any earlier than 30 days after the date of
Board's finding. Upon any termination of this Agreement pursuant to this Section
4.2, the Executive shall be entitled to the compensation specified in Section
5.3 hereof.




4.3. DEATH. This Agreement shall terminate automatically upon the death of the
Executive on, or after, January 1, 2015, without any requirement of notice by
the Company to the Executive's estate. The date of the Executive's death shall
be the Termination Date for a termination of this Agreement pursuant to this
Section 4.3. Upon any termination of this Agreement pursuant to this Section
4.3, the Executive shall be entitled to the compensation specified in Section
5.3 hereof.




4.4 TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate the
Executive's employment, without cause, as provided in this Section 4.4. To
terminate the Executive's employment without cause in accordance with this
Section 4.4, the Company shall give the Executive written notice of such
termination. The Termination Date shall be the date specified by the Company in
such notice. Upon any termination of this Agreement pursuant to this Section
4.4, the Executive shall be entitled to the compensation specified in Section
5.4 hereof.




4.5. TERMINATION UPON A CHANGE IN CONTROL OF THE COMPANY.




(a) In the event a Change in Control (as hereafter defined) occurs during the
Employment Period, and the Executive elects to terminate his employment with
Company because Executive is (i) assigned any position, duties or
responsibilities that are significantly diminished or changed when compared with
the position, duties, responsibilities or compensation of the Executive prior to
such Change in Control, or (ii) forced to relocate to another location more than
50 miles from the Executive's location prior to the Change in Control without
compensation pursuant to Section 3.1, or (iii) Executive is terminated by
Company, then the Executive shall be entitled to the compensation specified in
Section 5.5 hereof and any other compensation and benefits provided in this
Agreement in connection with a Change in Control of the Company.




(b) For purposes of this Agreement, “Change in Control” shall mean the
acquisition in one transaction by any individual, entity or group (a “Person”)
of beneficial ownership of shares or other securities representing 51% or more
of the then issued and outstanding stock of the Company.




(c) If the Executive elects to terminate his employment pursuant to the terms of
this Section 4.5, the Executive shall give the Company a written termination
notice. The Termination Date shall be the date specified in such notice, which
date may not be earlier than thirty (30) days nor later than ninety (90) days
from the Company's receipt of such notice.




4.6. TERMINATION BY THE EXECUTIVE DUE TO POOR HEALTH. The Executive may
terminate his employment under this Agreement upon written notice to the Company
if the Executive's health should become impaired to any extent that makes the
continued performance of the Executive's duties under this Agreement hazardous
to the Executive's physical or mental health or his life (regardless of whether
such condition would be deemed a Disability under any other Section of this
Agreement), provided that the Executive shall have furnished the Company with a
written statement from a qualified doctor to that effect and provided further
that, at the Company's written request and expense, the Executive shall submit
to a medical examination by a qualified doctor selected by the Company and
acceptable to the Executive (which acceptance shall not be unreasonably
withheld) which doctor shall substantially concur with the conclusions of the
Executive's doctor. The Termination Date shall be the date specified in the
Executive's notice to the Company, which date may not be earlier than thirty
(30) days nor later than ninety (90) days from the Company's receipt of such
notice. Upon any termination of this Agreement pursuant to this Section 4.6, the
Executive shall be entitled to the compensation specified in Section 5.6 hereof.




4.7. VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive may terminate his
employment under this Agreement for any reason whatsoever upon not less than 90
days prior written notice to the Company. The Termination Date under this
Section 4.7 shall be the date specified in the Executive's notice to the
Company, which date may not be earlier than ninety (90) days from the Company's
receipt of such notice. Upon any





4




--------------------------------------------------------------------------------

termination of this Agreement pursuant to this Section 4.7, the Executive shall
be entitled to the compensation specified in Section 5.7 hereof.




4.8 TERMINATION BY THE EXECUTIVE FOR GOOD CAUSE. In the event a Change in
Control (as defined above) occurs during the Employment Period, and the
Executive elects to terminate his employment with Company because Executive is
(i) assigned any position, duties or responsibilities that are significantly
diminished or changed when compared with the position, duties, responsibilities
or compensation of the Executive prior to such Change in Control, or (ii) forced
to relocate to another location more than 50 miles from the Executive's location
without his consent, the Executive shall be entitled to the compensation
specified in Section 5.8 hereof.




4.9 TERMINATION UPON THE EXPIRATION OF THE EMPLOYMENT PERIOD. As provided in
Section 1.1, the Company may terminate this Agreement by providing written
notice to the Executive at least six months prior to the end of the then
existing Term. The Termination Date under this Section 4.9 shall be the last day
of the then existing Term. Upon any termination of this Agreement pursuant to
this Section 4.9, the Executive shall be entitled to the compensation specified
in Section 5.9 hereof.




5. COMPENSATION AND BENEFITS UPON TERMINATION.




5.1. CAUSE. If the Executive's employment is terminated for Cause as provided in
Section 4.1(a), the Company shall pay the Executive his full Base Salary through
the Termination Date specified in Section 4.1(a) at the rate in effect at the
Termination Date, the Company shall reimburse Executive for any out-of-pocket
expenses, and the Company shall have no further obligation to the Executive
under this Agreement.




5.2 INTENTIONALLY OMITTED.




5.3. DISABILITY OR DEATH. Upon the Executive's death, the Company shall pay to
the person designated by the Executive in a notice filed with the Company or, if
no person is designated, to his estate (i) any unpaid amounts of his Base Salary
and accrued vacation to the date of the Executive's death, plus the prorated
amounts specified in Section 5.12; and (ii) any payments the Executive's spouse,
beneficiaries or estate may be entitled to receive pursuant to any pension or
employee benefit plan or life insurance policy or similar plan or policy then
maintained by the Company. Upon full payment of all amounts required to be paid
under this Section 5.3, the Company shall have no further obligation under this
Agreement. Notwithstanding the foregoing, if Company failed to maintain a
disability policy for the Executive during the Term of this Agreement, then the
Executive or his estate shall continue to receive Twenty-Five Percent (25%) of
Base Salary for a period of ten (10) years, or until the disability is removed.




5.4 TERMINATION BY THE COMPANY WITHOUT CAUSE. If the Company terminates the
Executive's employment without cause in accordance with and subject to Section
4.4, then:




(a) the Company shall pay the Executive his full Base Salary through the
Termination Date specified in Section 4.4 at the rate in effect at such
Termination Date, plus the prorated amounts specified in Section 5.12;




(b) in lieu of further salary payments to the Executive for periods subsequent
to the Termination Date and in consideration of the rights of the Company under
Section 8, the Company shall pay as severance pay to the Executive within 30
days following the Termination Date, a lump sum amount equal to forty-two (42)
months of annual Base Salary; and




(c) all of the Executive Options shall automatically vest and become fully
exercisable.




(a) TERMINATION UPON A CHANGE IN CONTROL. If the Executive terminates this
Agreement upon a Change in Control of the Company pursuant to Section 4.5, then
the Company shall pay the Executive his full Base Salary through the Termination
Date specified in Section 4.5, at the rate in effect at such Termination Date,
plus the prorated amounts specified in Section 5.12;




5.5. TERMINATION BY THE EXECUTIVE DUE TO POOR HEALTH. If the Executive
terminates this Agreement pursuant to Section 4.6 hereof, the Company shall pay
to the Executive any unpaid amounts of his Base Salary and accrued vacation to
the Termination Date specified in Section 4.6, plus any





5




--------------------------------------------------------------------------------

disability payments otherwise payable by or pursuant to plans provided by the
Company, plus the prorated amounts specified in Section 5.12.




5.6. VOLUNTARY TERMINATION BY THE EXECUTIVE. If this Agreement terminates
pursuant to Section 4.7 hereof, the Company shall pay to the Executive any
unpaid amounts of his Base Salary and accrued vacation to the Termination Date
specified in Section 4.7, as the case may be, plus the prorated amounts
specified in Section 5.12.




5.8 TERMINATION BY THE EXECUTIVE FOR GOOD CAUSE. If the Executive terminates his
employment for good cause in accordance with and subject to Section 4.8, then
the Company shall pay the Executive his full Base Salary through the Termination
Date specified in Section 4.4 at the rate in effect at such Termination Date,
plus the prorated amounts specified in Section 5.12;




5.9. EXPIRATION OF THE EMPLOYMENT TERM. If the Executive's employment is
terminated pursuant to Section 4.9, the Company shall pay the Executive a lump
sum amount equal to forty-two (42) months of annual Base Salary, and thereafter
the Company shall have no further obligation to the Executive under this
Agreement.




5.10. HEALTH AND MEDICAL PLANS. The Executive shall be entitled to all
continuation of health, medical, hospitalization and other programs during the
period that the Executive is receiving payments under this Agreement and, in all
cases, as provided by any applicable law. The Executive shall also be entitled
to receive those benefits as are provided by the Company to its employees upon
termination of employment with the Company.




5.12. PERFORMANCE BONUS AND EXPENSE REIMBURSEMENT. If the Executive's employment
with the Company is terminated for any reason, other than for Cause ( as
provided in Section 4.1(a) above), the Executive shall be paid, solely in
consideration for services rendered by the Executive prior to such termination,
a bonus with respect to the Company's fiscal year in which the Termination Date
occurs, equal to the Performance Bonus that would have been payable to the
Executive for the fiscal year if the Executive's employment had not been
terminated, multiplied by the number of days in the fiscal year prior to and
including the date of termination and divided by 365. The Executive shall be
entitled to reimbursement for reasonable business expenses incurred prior to the
Termination Date, subject, however to the provisions of Section 3.1.




6. SUCCESSORS; BINDING AGREEMENT.




6.1. SUCCESSORS. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) acquiring a majority
of the Company's voting common stock or any other successor to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
previously defined and any successor to its business and/or assets which
executes and delivers the agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.




6.2. BENEFIT. This Agreement and all rights of the Executive under this
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him under this Agreement, including all
payments payable under Section 5 “Compensation and Benefits Upon Termination”,
if he had continued to live, all such amounts shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there is no such designee, the Executive's estate.




7. CONFLICTS WITH PRIOR EMPLOYMENT CONTRACT. Except as otherwise provided in
this Agreement, this Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof, and supersedes and revokes any
and all prior or existing agreements, written or oral, relating to the subject
matter hereof, and this Agreement shall be solely determinative of the subject
matter hereof.








6




--------------------------------------------------------------------------------

8. NONCOMPETITION; UNAUTHORIZED DISCLOSURE; INJUNCTIVE RELIEF.




8.1. NO MATERIAL COMPETITION.




(a) Except with respect to services performed under this Agreement on behalf of
the Company, and subject to the obligations of the Executive as an officer of
the Company and the employment obligations of the Executive under this
Agreement, the Executive agrees that at no time during the Employment Period or,
for a period of six months immediately following any termination of this
Agreement for any reason, for himself or on behalf of any other person, persons,
firm, partnership, corporation or company:




(i) Solicit or accept business from any clients of the Company or its
affiliates, from any prospective vendors, contacts, agents or representatives
whose business the Company or any affiliate of the Company is in the process of
soliciting at the time of the Executive's termination, or from any former
clients which had been doing business with the Company within one year prior to
the Executive's termination;




(ii) Solicit any employee of the Company or its affiliates to terminate such
employee's employment with the Company; or




(iii) Engage in any health care product related business of the types performed
by the Company in the geographical area where the Company is actively doing
business or soliciting business.




(b) The provisions of this Section 8.1 shall not apply in the event the Company
terminates this Agreement pursuant to Sections 4.4, 4.5 and 4.9, above.




8.2. UNAUTHORIZED DISCLOSURE. During the Employment Period and thereafter
following the termination of this Agreement for any reason, the Executive shall
not, without the written consent of the Board or a person authorized by the
Board or as may otherwise be required by law or court order, disclose to any
person, other than an employee of the Company or person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company, any material
confidential information obtained by him while in the employ of the Company with
respect to any of the company's clients, creditors, lenders, investment bankers
or methods of marketing, PROVIDED, HOWEVER, that confidential information shall
not include any information generally known to the public (other than as a
result of unauthorized disclosure by the Executive) or any information of a type
not otherwise considered confidential by persons engaged in the same business or
a business similar to that conducted by the Company, or information required to
be disclosed pursuant to operation of law.




8.3. INJUNCTION. The Company and the Executive acknowledge that a breach by the
Executive of any of the covenants contained in this Section 8 may cause
irreparable harm or damage to the Company or its subsidiaries, the monetary
amount of which may be virtually impossible to ascertain. As a result, the
Executive agrees that the Company shall be entitled to an injunction issued by
any court of competent jurisdiction enjoining and restraining all violations of
this Section 8 by the Executive or his associates, affiliates, partners or
agents, and that the right to an injunction shall be cumulative and in addition
to all other remedies the Company may possess.




8.4. CERTAIN PROVISIONS. The provisions of this Section 8 shall apply during the
time the Executive is receiving Disability payments from the Company as a result
of a termination of this Agreement pursuant to Section 4.2 “Disability” hereof.




9. NON-SOLICITATION.




(a) During the period of Executive’s employment with the Company and for a
period of six months after termination of his or her position with the Company
for any reason, Executive shall not, on his or her own behalf or on behalf of
any person, firm or corporation, or in any capacity whatsoever, (i) solicit any
persons or entities with which the Company had investments or was negotiating
investments during the term of Executive’s employment with the Company, or (ii)
induce, suggest, persuade or recommend to any such persons or entities that they
terminate, alter or refrain from renewing or extending their relationship with
the Company or become a client of Executive or any third party, and Executive
shall not himself or herself and shall not induce or permit any other person to
approach any such person or entity for any purpose. Should Executive become
aware that any other





7




--------------------------------------------------------------------------------

Executive or third party has engaged in such conduct, Executive agrees to
immediately advise the Company of the circumstances of such conduct.




(b) The provisions of this Section 9 shall not apply in the event the Company
terminates this Agreement pursuant to Sections 4.4, 4.5 and 4.9, above.




10. WORK PRODUCT. Executive agrees that, during the term of Executive’s
employment with the Company or at any time thereafter:




(a) Executive will disclose promptly and fully to the Company all works of
authorship, inventions, discoveries, improvements, designs, processes, software,
or any improvements, enhancements, or documentation of or to the same that
Executive makes, works on or conceives, individually or jointly with others, in
the course of Executive’s employment with the Company or with the use of the
Company’s time, materials or facilities, in any way related or pertaining to or
connected with the present or anticipated business, development, work or
research of the Company or which results from or are suggested by any work he
may do for the Company and whether produced during normal business hours or on
personal time (collectively, “Work Product”).




(b) All Work Product of the Executive shall be deemed to be “work made for hire”
within the meaning of §101 of the U.S. Copyright Act and all rights to copyright
shall be vested entirely in the Company. If for any reason the Work Product is
deemed not to be “work made for hire” and its rights to copyright are thereby in
doubt, this Agreement shall constitute an irrevocable assignment by Executive to
the Company of all right, title and interest in the copyright of all Work
Product created under this Agreement. The parties intend that any and all
copyright and other intellectual property rights in all Work Product, including
without limitation any and all rights of whatever kind and nature now or
hereafter to distribute and reproduce such Work Product in any and all media
throughout the world, are the sole property of the Company. Executive hereby
agrees to assist the Company in any manner as shall be reasonably requested by
the Company to protect the Company’s interest in such copyright and/or other
intellectual property rights and to execute and deliver such legal instruments
or documents as the Company shall requesting order for the Company to register
the Company’s worldwide copyright in the Work Product with the U.S. Copyright
Office and to register and protect the Company’s copyright or other intellectual
property rights in the Work Product throughout the world. Likewise, Executive
hereby agrees to assist the Company by executing such other documents and
instruments which the Company deems necessary to enable the Company to evidence,
perfect and protect its rights, title and interest in and to the Work Product.




(c) Executive shall make and maintain adequate and current written records and
evidence of all Work Product, including drawings, work papers, graphs, computer
records and any other document which shall be and remain the property of the
Company, and which shall be surrendered to the Company upon request and upon the
termination of Executive’s employment with the Company, regardless of cause.




11. GOVERNING LAW. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of Florida,
without giving effect to the conflicts-of-law provisions thereof, and the
parties hereto agree to submit to the exclusive jurisdiction of the federal and
state courts of the State of Florida located in Broward County; provided however
the parties may bring an action in any appropriate jurisdiction as necessary to
obtain injunctive or equitable relief hereunder. In the event of any dispute
arising in connection with this Agreement, the prevailing party will be
entitled, in addition to any other rights or remedies provided by Florida law,
to recover such party’s costs and expenses and reasonable attorney’s fees.








8




--------------------------------------------------------------------------------

12. NOTICES. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first- class mail, registered or certified, return
receipt requested, postage prepaid, (ii) delivered by overnight courier or in
person, or (iii) transmitted by fax, to the Parties at the addresses as follows
(or at such other addresses as will be specified by the Parties by like notice):




If to the Company, then to:

 

If to the Executive, then to:

 

 

 

DS Healthcare Group, Inc.

 

Daniel Khesin

1601 Green Rd. Unit C

 

17689 Middlebrook Way

Pompano Beach, FL 33064

 

Boca Raton, FL 33496

 

 

 

With copy to:

 

With copy to:

 

 

 

DS Healthcare Group, Inc.

 

Drew B. Sherman, Esq.

Attn: General Counsel

 

Sherman & Sherman, P.A.

 

 

2000 Glades Rd. Suite 204

 

 

Boca Raton, FL 33431

 

 

Fax: (561) 300-5880




Each Party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, delivered by courier or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the fax answerback confirmation being deemed conclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.




13. BENEFITS: BINDING EFFECT. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.




14. SEVERABILITY. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability will not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be construed and enforced as nearly as possible according to
its original terms and intent to eliminate such invalidity or unenforceability.




15. WAIVER. Failure of a Party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations of
this Agreement will not be construed to be a waiver of such provisions by such
Party nor to in any way affect the validity of this Agreement or such Party’s
right thereafter to enforce any provision of this Agreement, nor to preclude
such Party from taking any other action at any time which it would legally be
entitled to take.




16. DAMAGES. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys' fees of the other, whether such costs and fees are incurred in a
court of original jurisdiction or one or more courts of appellate jurisdiction.




17. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement. No agreements or representations, oral or
otherwise, express or implied, have been made by either party with respect to
the subject matter of this Agreement which agreements or representations are not
set forth expressly





9




--------------------------------------------------------------------------------

in this Agreement, and this Agreement supersedes any other employment agreement
between the Company and the Executive.




18. BOARD APPROVAL; AGREEMENT. The Company warrants and represents to the
Executive that this Agreement has been approved and authorized by the Board. No
provisions of this Agreement may be modified, waived or discharged unless such
waiver modification or discharge is agreed to in a writing signed by the
Executive and the officer of the Company which is specifically designated by the
Board.




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date defined in Section 1.1.




DS Healthcare Group, Inc.DS Healthcare

 

Daniel Khesin (“Executive”)

Group, Inc. (“Company”)

 

 

 

 

 

 

 

 

By:

/s/ Keith A. Markey

 

By:

/s/ Daniel Khesin

 

 

 

 

Printed:

Keith A. Markey

 

 

 

 

 

 

Title:

Chairman, Compensation Committee

 

 








10


